PER CURIAM:
Mark P. Hessek and Arthur E. DeAngelis appeal the district court’s order denying relief under Fed.R.Civ.P. 12(b)(6) for failure to state a RICO claim under 18 U.S.C. §§ 1961-68 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hessek v. North American Mortgage Ins. Servs., No. *982CA-02-985 (E.D.Va. Oct. 17, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED